Citation Nr: 0301276	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  02-04 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Evaluation of residuals of a cut to the left middle 
finger, to include a scar, currently rated as 0 percent 
disabling.  

(The issues of entitlement to service connection 
transverse myelitis, a right ankle disorder, and a right 
knee disorder are being developed and will be the subject 
of a later decision).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of 
America, Inc.


ATTORNEY FOR THE BOARD

M. Taylor, associate counsel 


INTRODUCTION

The appellant had active service from January 1978 to 
January 1981.  

This case comes before the Board of Veterans Appeals 
(Board), on appeal from rating decisions of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Board is undertaking additional development on the 
issues of entitlement to service connection for transverse 
myelitis, a right ankle disorder, and a right knee 
disorder pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903.)  After giving the 
notice and reviewing your response to the notice, the 
Board will prepare a separate decision addressing these 
issues.  


FINDING OF FACT

Residuals of a cut to the left middle finger consist of a 
well-healed, nontender scar.  The examiner determined that 
there was continued episodic discomfort.  


CONCLUSION OF LAW

Residuals of a cut to the left middle finger, to include a 
scar, are 10 percent disabling.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2002); 38 C.F.R. § 4.119, Diagnostic Code 
7804 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records reflect that the appellant 
sustained a cut on the middle finger of his left hand 
during service in January 1979.  At separation, his 
musculoskeletal system and upper extremities were normal.  
No scars were noted.  

On VA examination of the left hand in April 2001, there 
was a well-healed, nontender scar overlying the distal 
interphalangeal joint of the middle finger.  The examiner 
stated that he had full range of motion of the finger.  

By rating decision dated in May 2001, the RO granted 
service connection for residuals of a cut to the left 
middle finger, to include a scar.  A 0 percent disability 
evaluation was assigned.  

In his October 2001 notice of disagreement, the appellant 
stated that his finger was tender.  He reported that it 
hurt all of the time.  

Criteria 

Disability evaluations are determined by the application 
of the VA Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can 
be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).

In general, all disabilities, including those arising from 
a single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2002).  

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of 
his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 
206 (1993).  This would result in pyramiding, contrary to 
the provisions of 38 C.F.R. § 4.14.  The Court has 
acknowledged, however, that when a veteran has separate 
and distinct manifestations attributable to the same 
injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet.  App. 259 
(1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Compensation is provided for scars under revised 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, and 7805 as follows: 

7803 Scars, superficial, unstable					
	10

Note (1): An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.

Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.

7804 Scars, superficial, painful on examination 		
		10

Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.

Note (2): In this case, a 10-percent evaluation will be 
assigned for a scar on the tip of a finger or toe even 
though amputation of the part would not warrant a 
compensable evaluation.
(See § 4.68 of this part on the amputation rule.)

7805 Scars, other; 
Rate on limitation of function of affected part.

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
VCAA.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
VCAA, (U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 
29, 2001) (to be codified as amended at 38 C. F. R. § 
3.159 (2001).  The record shows that the appellant was 
notified in the May 2001 rating decision of the reasons 
and bases for the decision.  He was further notified of 
this information in the March 2002 statement of the case.  
The Board concludes that the discussions in the May 2001 
rating decision and in the statement of the case, which 
were both sent to the appellant, informed him of the 
information and evidence needed to substantiate the claim.  
In addition, by letter dated in January 2001, he was 
advised of the evidence he needed to submit to 
substantiate his claim, VA's duty to notify him about his 
claim, VA's duty to assist in obtaining evidence for his 
claim, what the evidence must show to substantiate his 
claim, what information or evidence was needed from him, 
what he could do to help with his claim, and what VA had 
done to help with his claim.  By letter dated in July 
2002, he was advised of the procedures by which to submit 
additional evidence.  These actions satisfied VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
appellant has not identified any available unobtained 
evidence that might aid his claim.  The Board notes that 
the appellant was afforded an opportunity to present 
evidence and argument in support of his claim.  In this 
case, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  

The Board notes that VA issued regulations to implement 
the VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b), which is effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. 
Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are 
satisfied.  

Analysis

The appellant has appealed an initial evaluation.  See 
Fenderson v. West, 12 Vet. App. 119 (1998).  However, 
insofar as the RO assigned a 0 percent disability 
evaluation for the entire period, the issue is whether an 
evaluation in excess of 0 percent is warranted at any time 
during the appeal period.  Based on the evidence, the 
Board concludes that the condition has not changed and 
that a uniform rating is warranted.

The rating criteria for evaluating scar disabilities is 
set forth in 38 C.F.R. § 4.118.  As the appellant's scar 
is not on his face, not due to burns, and not poorly 
nourished with ulceration, the most applicable codes are 
diagnostic codes 7804 and 7805.  The Board notes that 
there has been a change in the law regarding 38 C.F.R. 
§ 4.118 during the pendency of this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  However, no 
substantive changes were made to the criteria in 
Diagnostic Codes 7805 or 7804, and therefore, the 
appellant has not been prejudiced by the Board's 
consideration of 38 C.F.R. § 4.118 in this instance.  

According to former Diagnostic Code 7804, a 10 percent 
rating is warranted for superficial scars that are tender 
and painful on objective demonstration.  Currently, a 10 
percent evaluation is warranted for a painful superficial 
scar.  Under Diagnostic Code 7805, other scars are to be 
rated on limitation of function of the part affected.  

On VA examination in April 2001, the examiner specifically 
stated that the left middle finger scar was well-healed 
and nontender.  Generally, this would warrant the 
assignment of a non-compensable evaluation.  However, the 
veteran reports that he had pain.  The examiner did not 
rule in or out the presence of pain and the veteran is 
competent to report that he has pain.  More importantly, 
the VA examiner entered an impression of status post 
laceration to the left hand with continued episodic 
discomfort.  The Board has no basis for questioning the 
impression of the examiner, except the fact that no 
objective findings are reported that would support the 
impression.  However, the Board shall not return the file 
for an explanation.  Nothing in the record contradicts the 
veteran's competent evidence that he has pain and nothing 
contradicts the impression of continued discomfort.  Under 
the circumstances, the disorder more closely approximates 
the criteria for a 10 percent evaluation.

The Board finds that an evaluation in excess of 10 percent 
is not warranted.  The appellant's scar has been assigned 
a 0 percent evaluation under 38 C.F.R. § 4.119, diagnostic 
code 7805.  On VA examination in April 2001, the examiner 
specifically stated that there was full range of motion in 
the middle finger of the left hand.  The veteran is 
competent to report that his residuals are worse.  The 
Board specifically notes that the veteran reported in a 
document received in 2001 that the scar was tender and 
that it hurt all the time, but did not describe any other 
limitiaton of function or limitaiton of motion.  Thus an 
evaluation in excess of 10 percent based on diagnostic 
code 7804 and no more, is warranted.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In this case, the Board finds no other provision 
upon which to assign a higher rating

Lastly, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (2002) is in order.  The evidence 
failed to show that a left middle finger scar has caused 
marked interference with his employment, or that such has 
in the past or now requires frequent periods of 
hospitalization rendering impractical the use of the 
regular schedular standards.  The Board notes that while 
the record indicates that the appellant is unemployed, 
such has not been attributed to a left middle finger scar.  


ORDER

A 10 percent for residuals of a cut to the left middle 
finger, to include a scar, is granted, subject to the 
controlling regulations applicable to the payment of 
monetary benefits.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

